Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 4, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CAIMS:
Claims 11-15, 18-19, and 22-23. (Cancelled).

Response to Arguments
Applicant’s arguments, see pages 9-18, filed January 4, 2022, with respect to rejections under Choi (US 20030109092) have been fully considered and are persuasive. The rejecitons are withdrawn. 

Allowable Subject Matter
Claims 1-4, 9-10, 20-21, 24, and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s January 4, 2022 amendment adds further limitations not taught or suggested by either the cited prior art, or the Examiner’s updated search. The allowed claims are directed to a DC plasma application for wafer processing. The November 5, 2021 office action cites numerous claimed features that establish 112(f) specification based interpretations. For example, Applicant’s claimed first gas supply configured to supply a cluster generating gas established 112(f) consideration as was noted in the November 5, 2021 office action. The claimed cluster generating gas is defined at least by Applicant’s parapgraph [0072]. In combination with the cluster gas, Applicant’s claimed cluster nozzle, plasma generator, and controller are together configured to create ions and radicals (plasma) that are supplied to the processing container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art illustrate examples of structure with limited functional corresponding structure for common DC plasma apparatus.
US 20020086106 A1
US 20060196420 A1
US 20160074887 A1
US 20190300999 A1
US 20130284700 A1
US 20040077161 A1
US 20170365444 A1
US 20060096540 A1
US 20120071003 A1
US 20070187363 A1
US 20030141178 A1
US 20060219361 A1
US 20110198417 A1
US 20140083615 A1
US 20200071810 A1
US 20210371964 A1
US 6388381 B2
US 6325857 B1
US 8945306 B2
US 10262867 B2
US 6213049 B1
US 5728223 A
US 9175394 B2
US 6539890 B1
US 5314540 A
US 5403399 A
JP 2016192534 A
EP 0635894 A2
WO 2016158054 A1
EP 0551117 A2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716